Order filed February 7, 2022




                                        In The

                     Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-22-00068-CV
                                     ____________

             IN THE INTEREST OF B.H. AND J.H., CHILDREN


                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-77550

                                       ORDER

      Before this court is an emergency motion filed by appellant to stay the trial
court’s order of January 16, 2022 unsealing trial court documents and also to issue
a temporary order sealing trial court documents. After considering the motion, this
court hereby temporarily stays the trial court’s order pending resolution of
appellant’s motion. Appellee is directed to file a response to the motion within 7
days of the date of this order.

                                        PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Jewell and Zimmerer.